DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's amendment, filed 12 September 2022, is acknowledged.  Claims 8-11, 21, 22, 25-28, 37, 38, 40, and 41 have been cancelled.  Claims 1, 4-6, 16-18, and 34 have been amended.  New 42-65 claims have been added.  Claims 1-7, 12-20, 23, 24, 29-36, 39, and 42-65 are pending and under consideration.

Information Disclosure Statement
The information disclosure statement filed 12 September 2022 is acknowledged and has been considered.  An initialed copy of the IDS accompanies this Office Action.  It is noted that Chu et al. was a poster that appears first to have been made publicly available in November 2018.  The IDS has been annotated to include the year. 

Withdrawn Objections/Rejections
The following rejections are withdrawn:
The objection to claims 4-6 and 16-18 is withdrawn in view of applicant’s amendment.
Applicant’s amendment has partially obviated the rejection of claims 35, 36, and 39 under 35 U.S.C. 112(a) by requiring that the methods of treating relate to administration of pharmaceutical compositions comprising T cells that express a CAR.
Applicant’s amendment to require particular anti-CD79b sequences has obviated the previous rejection of claims 1-7, 12-20, 29-36 and 39 are rejected under both 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US20160362472 to Bitter et al. (of record).


  Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 12-20, 23, 24, 29, 30-36 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The claims are ambiguous because it is unclear if amended claim 1 requires all of the elements found in SEQ ID NO: 1, 2, 10, or 11, or if the “a sequence of” language is intended to only define the “sequence that specifically binds to CD79b” (i.e., only “a” sequence fragment of the SEQ ID NO).  If the amended claim is intended to require all aspects of SEQ ID NO: 1, 2, 10, or 11, then claims 2, 3, 7, 12, 23, and 24 do not further limited claim 1.  The dependent claims do not fully resolve the ambiguity and so are included in the rejection.  For examination purposes, claim 1 will be interpreted as only defining the “sequence that specifically binds to CD79b”.  Clarification is required.


The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 35, 36, 39, 48, 53, 58, and 63 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods in which a pharmaceutical composition comprising T cells expressing a chimeric antigen receptor as set forth in any one of SEQ ID NO: 1, 2, 10, or 11 is used to treat a B cell lymphoma, does not reasonably provide enablement for methods of using a pharmaceutical composition comprising T cells expressing a CAR polypeptide that does not include a transmembrane domain and an intracellular signaling domain in addition to the anti-CD79b scFv (as recited in claims 35, 36, and 39) or for treating cancers that do not express CD79b.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The rejection of record is incorporated here in full.  A discussion of the state of the art and the specification’s disclosure can be found there.  The discussion that follows focuses on the amended and newly added claims. 
Applicant discloses chimeric antigen receptor (CAR) comprising an anti-CD79b scFv linked to a CD8 hinge and transmembrane domain, the costimulatory domain of 4-1BB, and the signaling domain of CD3zeta.  Pharmaceutical composition comprising T cells expressing that CAR (CAR-T) can treat mice in which patient-derived mantel cell lymphoma have been implanted.  But in amended claims 35, 36, and newly added claims 48, 53, 58, and 63, Applicant is broadly claiming treatment of cancers others than lymphoma (i.e., treating a CD79b-expressing cancer) and claims 35, 36, and 39 still recite a CAR that does not necessarily comprise the components necessary to mediate an anti-tumor cell response even when the tumor is a CD79b-expressing tumor.  
As previously noted, the art generally accepted that the CAR must express not only an extracellular antigen targeting domain, but also a transmembrane domain and at least a primary signaling domain that would function to activate immune cells expressing the CAR.  Further, the art generally recognized that CAR-T cells were effective against tumor cells that express the antigen targeted by the antigen-binding domain of the CAR-T but not against cells that lacked expression of the antigen. 
As also previously discussed, the specification provides reasonable evidence that a pharmaceutical composition comprising CAR T cells expressing an anti-CD79b scFv (or bispecific anti-CD79b x anti-CD19 scFv) linked to a CD8 hinge and transmembrane domain, a 4-1BB co-stimulatory domain, and a CD3 zeta signaling domain could be used to treat cancers that express CD79b, including those that had relapsed with a CD19-negative lymphoma following therapy with CD19-targeting CAR-T cells.  However, claims 35, 36, and 39 do not clearly require T cells expressing such a CAR.  And claims 35, 36, 48, 53, 58, and 63 recite methods in which the cancer treated need not express CD79b.  Accordingly, essentially for the reasons of record, the claims are not commensurate in scope with the enablement provided in the specification.
Applicant’s argument that the claim amendments address the rejection of record are acknowledged, but for the reasons noted above, this is not found persuasive.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 12-20, 23, 24, 29-36, 39 and 42-65 are rejected under 35 U.S.C. 103 as being unpatentable over US20160362472 to Bitter et al. (“Bitter;” of record) in view of US8088378 to Chen et al, (“Chen;” of record).
A revised rejection with respect to the enabled aspects of the claims is set forth below.  Applicant’s arguments are addressed following the revised rejection.
Bitter teaches compositions and methods for treating disease associated with the expression of CD19 by administering not only T cells comprising an anti-CD19 chimeric antigen receptor (CD19 CAR) but also one or more inhibitors of additional B cells antigens, including CD79b.  See entire document, e.g., Abstract and “claims”.  In some embodiments, the CD79b inhibitor is an anti-CD79b CAR-expressing cell, e.g., a CAR-T cell, wherein the CAR comprises a scFv that binds to CD79b.  E.g., [0091], [0108], [0130], [0201]-[0202], [0207]-[0213], [0338], [0351], [0601]-[0608], [0642]-[0650], [0925], “claims” 6, 22, 33, 34, but especially [0607].   
Regarding claims 2-6, Bitter teaches single chain Fv (scFv) used as the extracellular domain of a CAR comprise VH and VL domains, and the domains may be in either order.  E.g., [0348], [0642]-[0644].  
Regarding claims 7 and 12, the anti-CD79b CAR may additionally comprise a hinge, transmembrane, co-stimulatory, and intracellular signaling domain.  E.g., [0207]-[0213], [0338], [0626]-[0631], [1242]-[1243].  Paragraph [1242] makes clear that sequences used for exemplified CARs can also be used in the context of other CARs, including CD79b CARs.  The sequences provided in paragraph [1243] include the nucleic acid and amino acid sequences for a leader peptide, a CD8 hinge, a CD8 transmembrane domain, a 4-1BB intracellular domain, and a CD3 zeta signaling domain. 
Regarding claims 13-20, 44, 45, 56-65, and SEQ ID NOS: 10 and 11, in some embodiments, the CAR is a bispecific CAR in which a first binding specificity is CD19 and the second binding specificity is CD79b.  E.g., [0066], [0214], [0651]-[0655] and “claim” 54, but especially [0655].  The anti-CD19 scFv and anti-CD79b scFv of the CAR can be arranged in either order.  E.g. [0214], [0654].  
Regarding claims 29, 44, 45, 56-65, and SEQ ID NOS: 10 and 11, the anti-CD19 scFv taught by Bitter in SEQ ID NO: 6 is identical to the anti-CD19 scFv set forth in instant claim 29 as SEQ ID NO: 13.  
Regarding claims 30-33, 46, 51, 56, and 61, nucleic acids encoding anti-CD79b CAR, vectors, and host cells that include human primary T cells comprising the nucleic acids, are also taught.  E.g., [0063], [0066], [0629]-[0631], [0795], [0823], and “claim” 37 and 40.  
Regarding claims 34, 47, 52, 57, and 62, pharmaceutical compositions are taught at least at [0118], [0119], [0925]-[-928] and “claims” 37 and 40.  Cells comprising the CAR constitute a pharmaceutically acceptable carrier.  
Regarding method claims 35, 36, and 39 as well as newly added method claims 48-50, 53-55, 58-60, and 63-65, Bitter teaches that the subjects who have relapsed with a CD19-negative lymphoma after receiving CD19 CAR therapy can be treated with other CARs of the invention, including an anti-CD79b CAR.  E.g., [0116] and “claim” 8 in view of “claims” 2, 6, 34.  

Bitter does not exemplify a CAR comprising an anti-CD79b scFv comprising a light chain variable sequence of SEQ ID NO: 4 and a heavy chain variable sequence of SEQ ID NO: 6, as recited in claims 23 and 24 and found as the anti-CD79b “sequence that specifically binds CD79b” in each of SEQ ID NO: 1, 2, 10, and 11 as recited in claim 1.
Bitter also does not teach a CAR polypeptide comprising the sequence set forth in any of SEQ ID NOS: 1, 2, 10, or 11, or a variant thereof, as recited in newly added claims 42-65.

CAR Comprising an Anti-CD79b scFv Comprising SEQ ID NOS: 4 and 6

Chen teaches anti-CD79b antibodies that are humanized variants of the mouse anti-CD79b antibody “MA79b”, including the humanized variant “huMA79b.v28”.  See entire document, e.g., Abstract, Figures 7A, 7B, 8A, 8B, and 17; Example 1, and claim 4.  While Chen prepares several humanized variants, huMA79b.v28 was one of only two humanized variants to have affinity for CD79b that was equivalent to the chimeric parent antibody.  Example 1, col. 211, lines 21-40, and Figure 12.  That variant also had a potential iso-aspartic acid forming site eliminated, a change that would be expected to improve manufacturing characteristics of the antibody.  Col. 212, lines 21-24.  When the antibody was linked to various cytotoxic drugs, the antibody-drug conjugate was active in a number of tumor models of CD79-expressing lymphomas.  See Example 9; Figures 33-51 and Tables 11-20.  
The heavy chain variable domain (VH) set forth in instant SEQ ID NO: 6 and recited in instant claim 24 is identical to the VH of huMA79b.v28 (set forth in SEQ ID NO: 208 of Chen): 
Patent No. 8088378
OTHER INFORMATION: HC-Variable Domain of Humanized Antibody (huMA79b.v28)
US-12-173-465-208

  Query Match             100.0%;  Score 623;  DB 8;  Length 117;
  Best Local Similarity   100.0%;  
  Matches  117;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLVQPGGSLRLSCAASGYTFSSYWIEWVRQAPGKGLEWIGEILPGGGDTNY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVESGGGLVQPGGSLRLSCAASGYTFSSYWIEWVRQAPGKGLEWIGEILPGGGDTNY 60

Qy         61 NEIFKGRATFSADTSKNTAYLQMNSLRAEDTAVYYCTRRVPIRLDYWGQGTLVTVSS 117
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 NEIFKGRATFSADTSKNTAYLQMNSLRAEDTAVYYCTRRVPIRLDYWGQGTLVTVSS 117.

The light chain variable (VL) domain set forth in SEQ ID NO: 4 differs from the VL of huMA79b.v28 (set forth in SEQ ID NO: 207 of Chen) by a single Leu (L) to Ile (I) substitution in framework 3:  
Patent No. 8088378
OTHER INFORMATION: LC-variable domain of (huMA79b.v28)
US-12-173-465-207

  Query Match             99.7%;  Score 576;  DB 8;  Length 112;
  Best Local Similarity   99.1%;  
  Matches  111;  Conservative    1;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIQLTQSPSSLSASVGDRVTITCKASQSVDYEGDSFLNWYQQKPGKAPKLLIYAASNLES 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIQLTQSPSSLSASVGDRVTITCKASQSVDYEGDSFLNWYQQKPGKAPKLLIYAASNLES 60

Qy         61 GVPSRFSGSGSGTDFTLTISSIQPEDFATYYCQQSNEDPLTFGQGTKVEIKR 112
              |||||||||||||||||||||:||||||||||||||||||||||||||||||
Db         61 GVPSRFSGSGSGTDFTLTISSLQPEDFATYYCQQSNEDPLTFGQGTKVEIKR 112.

While SEQ ID NO: 4 is not identical to SEQ ID NO: 207 of Chen, it is at least a “variant thereof”, as recited in instant claim 23.  Additionally, a substitution of a leucine (L) with an isoleucine (I) is a conservative substitution, Chen teaches that a limited number of substitutions can be made in the acceptor framework sequence.  E.g., col. 99, lines 3-13.  When variations are made, they are preferably conservative substitutions, including Leu to Ile.  Col. 165-167, especially Table 8 and associated text.

 In view of the teachings of Chen providing a humanized (and therefore less immunogenic) anti-CD79b antibody that had been shown in multiple models to be effective at targeting tumor cells, the ordinary artisan before the effective filing date of the claimed invention would have found it obvious to select the huMA79b.v28 anti-CD79b antibody of Chen for inclusion as a scFv in the CAR constructs taught by Bitter.  Chen provides the necessary sequences for substitution of the an anti-CD79b scFv comprising a VH as set forth in SEQ ID NO: 6 and a VL that is a variant of SEQ ID NO: 4 by a single conservative substitution in the human acceptor framework sequence.  In view of the teachings of Bitter regarding incorporating various VH and VL’s as the targeting scFv in Bitter’s CAR constructs, the ordinary artisan would have also had a reasonable expectation that the anti-CD79b sequences could also be used as a targeting scFv in the same CAR constructs and would treat cancers such as lymphoma that expressed CD79b.  For these reasons, substituting the VH and VL domains of the anti-CD79b antibody of Chen into the CAR construct of Bitter would have been prima facie obvious to one ordinary skill in the art before the effective filing date of the claimed invention.

Anti-CD79b CAR Comprising SEQ ID NOS: 1, 2, 10, or 11

Instant SEQ ID NO: 1 is composed of a CD8 leader peptide, the huMA79b.v28 (L->I) VL (SEQ ID NO: 4) linked by a (G4S) 4 linker (SEQ ID NO: 5) to the huMA79b.v28 VH (SEQ ID NO: 6) (the VL-linker-VH are the anti-CD79b scFv), linked to the CD8 transmembrane (TM) and hinge (SEQ ID NO: 7), the signaling domain of 4-1BB (SEQ ID NO: 8), and the signaling domain of CD3 zeta (SEQ ID NO: 9).  In SEQ ID NO: 2, the order of the VL and VH sequences are reversed.  
Instant SEQ ID NOS: 10 and 11 are bispecific CAR comprising anti-CD79b and anti-CD19 scFv’s linked by a (G4S) 4 linker. SEQ  ID NO: 10 contains the CD8 leader, the anti-CD79b scFv (L/H), a (G4S) 4 linker (SEQ ID NO: 5), then the anti-CD19 scFv (SEQ ID NO: 13), followed by the same CD8H+TM-4-1BB-CD3z.  In SEQ ID NO: 11, the order of the anti-CD79b and anti-CD19 scFv’s is reversed, but the sequences are otherwise the same.
As noted above, Bitter at [1242] provides the individual components of the CAR constructs.  Bitter’s SEQ ID NO: 13 is the same CD8 leader peptide as found in the instant CAR sequences.  SEQ ID NOS: 14 and 15 of Bitter together are the same as instant SEQ ID NO: 7, defining the CD8 hinge and transmembrane domains.  SEQ ID NO: 16 of Bitter is identical to instant SEQ ID NO: 8 (4-1BB sequence).  SEQ ID NO: 43 of Bitter is the same as instant SEQ ID NO: 9 (CD3 zeta).  The anti-CD19 scFv taught by Bitter in SEQ ID NO: 6 is identical to the anti-CD19 scFv set forth in instant SEQ ID NO: 13.  And Bitter teaches using a (G4S) 4 linker (SEQ ID NO: 106 of Bitter) to link the VH and VL domains, in either order, in the scFv’s.  E.g., [1277].  When Bitter prepares bispecific CAR’s comprising the anti-CD19 scFv linked to another scFv, Bitter links them in both orientations (scFv1-scFv2 and svFv2-scFv1; e.g., Figure 13 and [1313]-[1318]).  The two scFv’s are linked to each other with the  (G4S) 4 linker (SEQ ID NO: 106).
Because Bitter teaches the same sequences for the individual components and arranges the components in the same ways (testing both orientations for the scFv VH and VL domains; as well as placing scFv1 and scFv2 in both orders), the ordinary artisan prior to the effective filing date would have arranged the components in the same ways when substituting the huMA79b.v28 anti-CD79b antibody of Chen into the constructs of Bitter.  When the component substitutions of the huMA79b.v28 anti-CD79b antibody VH and VL domains were made, the resulting CAR construct amino acid sequences would be the same as those set forth in each of instant SEQ ID NOS: 1, 2, 10, and 11, optionally with the CD8 leader peptide (instant SEQ ID NO: 3) omitted, except for the Leu -> Ile substitution in instant SEQ ID NO: 4.  At a minimum the sequences that would result from a substitution of the VH and VL of the huMA79b.v28 anti-CD79b antibody of Chen into the CAR constructs of Bitter would be meet the limitation of a “variant thereof”.  But for the reasons noted above, the ordinary artisan would have also found the Leu -> Ile substitution in the huMA79b.v28 anti-CD79b antibody of Chen an obvious alternate embodiment in view of the teachings of Chen regarding conservative substitutions in the human acceptor framework.  Accordingly, instant SEQ ID NOS: 1, 2, 10, and 11, differing only by that conservative substitution, would also have been prima facie obvious to one ordinary skill in the art before the effective filing date of the claimed invention.  
Response to Arguments
Applicant's arguments filed 12 September 2022 have been fully considered but they are not persuasive.  
Applicant argues that Bitter describes numerous dual CAR possibilities, providing no suggestion or motivation to select a CD79b-specific CAR from the list and no working examples.  Remarks at 7.  
While it is acknowledged that Bitter lists additional potential antigens that can be targeted, the list is limited, including only 9 other antigens known to be expressed on B cell lymphomas that could serve as additional or alternative targets to CD19 CAR therapy.  And Chen provides the sequences of an anti-CD79b antibody that Chen teaches was useful for treating hematological cancers expressing CD79b.  All the materials need to substitute an anti-CD79b scFv into the constructs of Bitter were provided by the teachings of Chen and Bitter.  And the resulting substitution would have provided CAR T constructs that could target lymphoma cells even following relapse after CD19 targeted therapy.  This is the purpose of Bitter’s alternative constructs, and the fact that Bitter exemplifies two other alternatives does not detract from the fact that Bitter expressly teaches that targeting CD79b was one of a limited number of alternatives.   
Additionally, Applicant notes that Example 1 in the Specification demonstrates the effectiveness of CD79b CAR T cells, showing high tumor clearance in a mantle cell lymphoma model.  Remarks at 8.  Bi-specific CAR are also shown to be activated by cells expressing either antigen.  Id.  Applicant concludes that none of the cited reference provide a single result, much less any expectation of the results in the Specification.
This argument is also not convincing.  As noted above, Bitter provided a reasonable expectation that targeting CD79b would be effective in treating lymphoma that express CD79b.  To the extent that Applicant is arguing unexpected results, it is unclear as to why it would not have been expected that CD79b would function as an alternative target in lymphoma expressing that antigen.  Even with the demonstration of complete clearance in the mouse model there is no evidence of failure using CAR T cells to target different antigens or using different antibodies targeting CD79b in CAR T constructs.  
For these reasons, the rejection is maintained as applied to the amended and newly added claims.  


Claim Rejections – Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-7, 12-20, 23, 24, 29-36, 39 and 42-65 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of copending Application No. 17/312,744 (published as US20220047636; of record).  
Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims recite methods of using CAR constructs comprising the same sequences as recited in instant claims 1, 23, 24, and 42-45.  In particular, the CAR constructs of SEQ ID NOS: 28, 29, 27, and 26 are the same as instant SEQ ID NOS: 1, 2, 10, and 11, respectively.  Additionally, SEQ ID NOS: 6, 16, and 9 are the same as instant SEQ ID NOS: 14, 4, and 4, respectively.  And while the co-pending claims are directed to methods and many of the instant claims recite only products, both the protein product and its generic encoding nucleic acids are obvious over methods of using the CAR polypeptide, particularly since the CAR is expressed from the encoding polynucleotide sequence.  Therefore, the claims are not patentably distinct.
This is a provisional double patenting rejection because the conflicting claims have not in fact been patented.
Applicant’s request to hold the rejection in abeyance is acknowledged.



Allowable Subject Matter 
No claim is allowed.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960. The examiner can normally be reached Mon to Fri from 7:30 to 17:00 Eastern time zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA H ROARK/Primary Examiner, Art Unit 1643